Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 19,
2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00985-CV

       TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellant

                                        V.
                     BRIAN EDWARD FRANKLIN, Appellee

                     On Appeal from the 412th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 71288

                 MEMORANDUM                     OPINION


      This is an appeal from an order signed October 29, 2013. On December 12,
2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.